Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“A numerical method for simulating a Karez well in association with a groundwater model, comprising the following steps: S1, dividing a Karez well section of the Karez well into three parts, wherein the three parts comprise an underground channel, an open channel, and an overflow area; and assigning Karez well simulation parameters to each part of the three parts; S2, establishing a Karez well conceptual model in a current time period according to the Karez well simulation parameters, wherein the Karez well conceptual model comprises an underground channel conceptual model, an open channel conceptual model, and an overflow area conceptual model; S3, according to the Karez well conceptual model, simulating a dynamic relationship between the Karez well and groundwater by a finite difference matrix equation, and solving the finite difference matrix equation to obtain a simulation result, wherein the simulation result is a head value; S4, if the simulation result converges to a converged simulation result, proceeding to step S5; if the simulation result does not converge, returning to step S3; S5, performing a water balance calculation on the converged simulation result by a water balance equation to obtain a water balance error, and computing and outputting the water balance error, parameter values of the Karez well simulation parameters in the Karez well conceptual model and a simulated head value; and S6, repeating steps S2-S5 until the water balance error in each time period, the parameter values of the Karez well simulation parameters in the Karez well conceptual model and the simulated head value are computed and output to complete a numerical simulation of the Karez well.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprise the following additional element:
the parameter values … are … output.
The additional element in the claim such as a generically recited step of outputting results of the calculation is not meaningful and represents insignificant represent extra-solution activity to the judicial exception (MPEP 2106.05(g): …“all uses of the recited judicial exception require such data gathering or data output”).
Therefore, the claim is directed to a judicial exception and requires further analysis under the Step 2B.  
However, the above claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record and according to MPEP for similar reasons as considered for the outputting step under the Step 2A, second prong (MPEP 2106.05(g): “the limitation amounts to necessary data gathering and outputting …This is considered in Step 2A Prong Two and Step 2B”). 
The independent claim, therefore, is not patent eligible.
With regards to the dependent claims, claims 2-9 provide additional features/steps which are part of an expanded abstract idea of the independent claims  and, therefore, these claims are not eligible either without additional elements that reflect a practical application and qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1.
Closest Prior Art
Karez Wells,  https://whc.unesco.org/en/tentativelists/5347/, Unesco, World Heritage Convention, 2008, hereinafter ‘Unesco, discloses Step S1 that a Karez well generally consists of four parts: the open channel, the underground channel, the vertical well and the small reservoir. The underground channel constitutes the main body of the system, which is in fact the underground watercourse. The vertical well functions as the outlet for the shipping out of mud and gravels. The water outlet of the underground channel is called "dragon mouth", which is in connection with the open channels above ground. The water of the Karez wells empties into the small reservoir before it is drawn into the channels.
HOSSEIN BANEJAD et al., “ Numerical Simulation of Groundwater Flow and Contamination Transport in Nahavand Plain Aquifer, West of Iran”, JOURNAL GEOLOGICAL SOCIETY OF INDIA, Vol.83, January 2014, pp.83-92, hereinafter ‘Banejad’, discloses Steps S2 and S3 that a numerical simulation of groundwater flow used for the estimation of hydraulic and hydrologic parameters and presents the results of a mathematical model developed for the simulation of groundwater flow. A 3D Hydrogeological Conceptual Model was used using definition of the aquifer physical boundaries and on a proper estimation of water mass balance. The model was divided vertically into 5 layers to obtain an improved resolution. The model is a finite difference groundwater flow model that simulates three-dimensional steady and transient state flows in heterogeneous layered aquifer systems, and predicts flow paths. The model produces results of computed head (value) with model show that groundwater flow is in the direction of the dominate slope.
Michael G. McDonald et al., “A MODULAR THREE-DIMENSIONAL FINITE-DIFFERENCE GROUND-WATER FLOW MODEL”, U.S. GEOLOGICAL SURVEY, Open-File Report 83 875, 1984, 336 pages, hereinafter ‘McDonald’ discloses iteratively formulating and solving the system of equations, such as formulating the finite difference equations, i.e. step S4 (“if the simulation result converges to a converged simulation result, proceeding to step S5; if the simulation result does not converge, returning to step S3”) and using equation expressing the balance of flow as a function of time interval. McDonald also discloses that errors of the iterative solution process increase with each succeeding time.
Zhang (CN 109948171) discloses reservoir numerical simulation well model including linear matrix using finite difference equation-a common practice.
A. J. J. Vergroesen et al., “Comparison of implicit and explicit connection of fast- and slow-flowing components of a water system”, Hydrological Sciences Journal – Journal des Sciences Hydrologiques, 55(3) 2010, hereinafter ‘Vergroesen” discloses simulating a hydrological situation. Despite simultaneous execution, the iteration between channel flow and groundwater flow is a different iteration than the iteration between rainfall runoff and groundwater flow. Therefore, the iteration between channel flow and groundwater flow requires its own convergence criterion. It seems logical to select a convergence criterion for the iteration between channel flow and groundwater flow that will result in an error in the water balance of the same order of magnitude as the convergence criterion that is used for the iteration rainfall runoff and groundwater flow. 
Claims 1-9 are distinguished over the prior art made of record based on the reasons below.  
	
In regards to Claim 1, the claim differs from the closest prior art, Unesco, BANEJAD, McDonald, and Vergroesen, either singularly or in combination, because it fails to anticipate or render obvious a numerical method for simulating a Karez well in association with a groundwater model, comprising the following steps: S3, according to the Karez well conceptual model, simulating a dynamic relationship between the Karez well and groundwater by a finite difference matrix equation, and solving the finite difference matrix equation to obtain a simulation result, wherein the simulation result is a head value; S5, performing a water balance calculation on the converged simulation result by a water balance equation to obtain a water balance error, and computing and outputting the water balance error, parameter values of the Karez well simulation parameters in the Karez well conceptual model and a simulated head value; and S6, repeating steps S2-S5 until the water balance error in each time period, the parameter values of the Karez well simulation parameters in the Karez well conceptual model and the simulated head value are computed and output to complete a numerical simulation of the Karez well, in combination with all other limitations in the claim as claimed and defined by applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Conceptual Model of Ground-Water Flow”, U.S. GEOLOGICAL SURVEY
Scientific Investigations Report, 2006-5122,
https://pubs.usgs.gov/sir/2006/5122/section3.html, hereinafter “USGS’, 
discloses numerical modeling of ground-water flow.
Izrar Ahmed et al., “Groundwater flow modelling of Yamuna–Krishni interstream, a part of central Ganga Plain Uttar Pradesh”, J. Earth Syst. Sci. 118, No. 5, October 2009, pp. 507–523, hereinafter ‘Ahmed’, discloses groundwater flow modelling to simulate the behaviour of the flow system and evaluate the water balance while determining the root mean square error of the simulated groundwater heads to the measured heads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863